i          i         i                                                                  i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00872-CV

                               Jose Luis AGUILAR and Lorena Aguilar,
                                            Appellants

                                                     v.

            BEXAR COUNTY HOSPITAL DISTRICT d/b/a University Health System,
                                  Appellee

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2005-CI-14545
                               Honorable Karen Pozza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: January 14, 2009

DISMISSED FOR WANT OF PROSECUTION

           On December 2, 2008, the trial court clerk notified this court that the clerk’s record was not

filed because appellants failed to pay or make arrangements to pay the clerk’s fee for preparing the

record and that appellants were not entitled to appeal without paying the fee. We subsequently

ordered appellants to provide written proof to this court that either: (1) the clerk’s fee has been paid

or arrangements have been made to pay the clerk’s fee; or (2) appellants are entitled to appeal

without paying the clerk’s fee. We warned appellants that if they failed to respond within the time
                                                                                     04-08-00872-CV

provided, we would dismiss their appeal for want of prosecution. See TEX . R. APP . P. 37.3(b).

Appellants have not filed a response and the clerk’s record has not been filed. We, therefore, order

this appeal dismissed for want of prosecution.



                                                       PER CURIAM




                                                 -2-